Citation Nr: 0427988	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  03-25 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
rating decision of December 3, 1999, which assigned an 
effective date of March 25, 1999, for the award of a total 
rating based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from June 1952 to June 1955, 
and from September 1955 to September 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran testified before the 
undersigned at a hearing held in Washington, DC in April 
2004. 

The Board notes that the March 2002 claim by the veteran 
resulting in the instant appeal can also be construed as a 
claim to reopen the issue of entitlement to an earlier 
effective date for the grant of a TDIU.  The matter of 
whether new and material evidence has been submitted to 
reopen a claim for an effective date earlier than March 25, 
1999, for the grant of a TDIU is therefore referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  An unappealed December 3, 1999, rating decision granted 
entitlement to a TDIU, and assigned an effective date 
therefor of March 25, 1999.

2.  The December 3, 1999, rating decision was based on the 
evidence then of record and constituted a reasonable exercise 
of rating judgment.




CONCLUSION OF LAW

The December 3, 1999, rating decision assigning an effective 
date of March 25, 1999, as the effective date for an award of 
a TDIU was not clearly and unmistakably erroneous.  38 
U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  The provisions of the VCAA, and of the 
implementing regulations, are not applicable to the instant 
claim of CUE.  See Simmons v. Principi, 17 Vet. App. 104, 109 
(2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002); 
Livesay v. Principi, 15 Vet. App. 165 (2001).

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  In 
order for a claim of clear and unmistakable error to be 
valid, there must have been an error in the prior 
adjudication of the claim; either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Russell v. Principi, 3 Vet. 
App. 310 (1992) (en banc).  

In Damrel v. Brown, 6 Vet. App. 242 (1994), the United States 
Court of Appeals for Veterans Claims (Court) explained that 
in order for clear and unmistakable error to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was clear and 
unmistakable error must be based on the 
record and law that existed at the time 
of the prior adjudication in question.  

Damrel, 6 Vet. App. at 245 (1994) (quoting Russell, supra).  
See Bustos v. West, 179 F.3d 1378, 1381 (1999) (to prove the 
existence of CUE as set forth in 38 C.F.R. § 3.105(a), the 
claimant must show that an outcome-determinative error 
occurred, that is, an error that would manifestly change the 
outcome of a prior decision).

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court 
further held that clear and unmistakable error is one of fact 
or law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  When attempting to raise a claim of clear 
and unmistakable error, a claimant must describe the alleged 
error with some degree of specificity, and, unless it is the 
kind of error, that if true, would be clear and unmistakable 
error on its face, must provide persuasive reasons as to why 
the result would have been manifestly different but for the 
alleged error.  Id. at 43-44.  Fugo further held that neither 
a claim alleging improper weighing and evaluating of the 
evidence in a previous adjudication, nor general, non-
specific claims (including sweeping allegations of failures 
to follow the regulations or to provide due process), meet 
the restrictive definition of clear and unmistakable error.  
Id. at 44.

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).

A September 1970 rating decision granted service connection 
for low back strain and for residuals of a left fibula 
injury; the disabilities were evaluated as, respectively, 10 
percent and non-compensably disabling.

A rating decision dated in May 1974 increased the evaluation 
assigned the veteran's low back strain, assigning a 20 
percent evaluation for the period from January 29, 1974 to 
March 19, 1974, a 100 percent evaluation from March 20, 1974 
to May 31, 1974, and a 20 percent evaluation from June 1, 
1974.  The rating decision also determined that the veteran's 
service-connected disabilities did not prevent gainful 
employment.  In an August 1974 rating decision, the veteran 
was assigned a temporary total evaluation for his lower back 
condition for the period from July 15, 1974 to August 31, 
1974, and a 20 percent evaluation from September 1, 1974; the 
rating decision re-characterized the lower back disorder as 
low back strain with laminectomy.

A rating decision dated in September 1974 denied entitlement 
to a TDIU, as well as for entitlement to an increased 
disability rating for low back strain.

An October 1975 rating decision assigned the veteran a 
temporary 100 percent evaluation for his low back disability 
effective from May 22, 1975 to November 30, 1975.  The lower 
back disorder was described as low back strain with 
postoperative status lumbar laminectomy and excision of 
herniated nucleus pulposus L4-L5.

An April 1976 rating decision granted a temporary total 
evaluation for the lower back disorder for the period from 
May 22, 1975 to November 30, 1975, and assigned a 40 percent 
evaluation for the period from December 1, 1975.  The rating 
decision also increased the evaluation assigned the left 
fibula disorder to 10 percent disabling effective December 1, 
1975.  The veteran's combined disability rating effective 
December 1, 1975 was 50 percent.

In a January 1977 rating decision, entitlement to a TDIU was 
denied.  The rating decision also denied entitlement to 
increased ratings for the veteran's service-connected low 
back and left fibula disorders, and denied entitlement to 
service connection for psychiatric disability.  The veteran 
was advised of the decision and of his appellate rights with 
respect thereto.  Following the submission of additional 
medical evidence concerning the severity of his lower back 
and left lower extremity disorders, a November 1977 rating 
decision continued the denial of increased ratings for the 
service-connected disorders.  The veteran in February 1978 
indicated that he disagreed with the ratings assigned his 
service-connected disorders as well as the denial of service 
connection for psychiatric disability; he did not refer to 
the denial of a TDIU.  He thereafter perfected his appeal of 
certain issues to the Board, but not the issue of entitlement 
to a TDIU.  The Board in January 1979 denied entitlement to 
an increased rating for back disability and denied the claim 
for service connection.

In February 1979, additional VA treatment records for June 
1978 to January 1979 were received, which documented that the 
veteran underwent additional back surgery in June 1978; the 
hospital report indicates that his post-operative symptoms 
involved a psychiatric component, and that while his 
neurological problem stemming from his back disorder appeared 
to have been corrected by surgery, his psychological makeup 
would keep him from a good recovery.  The records also 
document complaints of left leg pain as well as of 
psychiatric problems.  A February 1979 rating decision 
granted a temporary total evaluation from June 7, 1978 to 
July 31, 1978, based on the surgery.  

The veteran was thereafter examined by VA in February 1979, 
at which time he presented on crutches and complained of 
lower back instability.  He reported that he could not 
perform any testing exercises, but the examiner observed that 
throughout the interview the veteran exhibited satisfactory 
lower spine motion.  The veteran had a slightly diminished 
left heel tendon reflex and minimal muscle wasting without 
actual muscle deficit.  The examiner concluded that the 
veteran's main functional deficit was related to his lower 
back pain, and that he was unable to perform any type of 
"gainful duties", but that his back complaints were 
actually attributable to neuropsychiatric disability.  The 
examiner's diagnoses included left-side herniation L4 and L5 
and lumbosacral discs successfully treated by surgery; 
residuals of left L4, L5 and S1 spinal root compression 
syndrome treated successfully by surgery; chronic lower back 
syndrome; and neuropsychiatric condition.

An April 1979 rating decision reduced the evaluation assigned 
the low back disorder to 20 percent, and the evaluation 
assigned the left fibula disorder to non-compensable, 
effective July 1, 1979.  The veteran disagreed with the 
reduction.  An October 1979 rating decision thereafter 
granted a temporary total evaluation for the low back 
disorder effective from June 14, 1979, based on additional 
lower back surgery the veteran underwent in June 1979.  In a 
January 1980 rating decision, the RO terminated the veteran's 
temporary total evaluation effective December 31, 1979, and 
assigned a 40 percent evaluation effective January 1, 1980.

The veteran underwent VA orthopedic and neurological 
examinations in February 1980.  The orthopedic examiner did 
not address the veteran's employment status.  That examiner 
noted the presence of muscle spasm, some loss of the normal 
lumbar curve, and decreased range of motion, without any 
lower extremity weakness or paralysis.  The neurological 
examiner noted that the veteran had changed jobs to one 
involving electronic work on small appliances.  That examiner 
found no strength deficits in the veteran, although muscle 
spasm was present.  An April 1980 rating decision thereafter 
extended the temporary total rating to January 31, 1980.

The veteran was thereafter admitted in September 1980 for, 
inter alia, chronic pain syndrome affecting his lower back, 
at which time he indicated that he had not worked since 1975.  
When discharged in October 1980, his physician indicated that 
he could return to work, although the veteran reported that 
he wanted to return to school.

In a December 1980 rating decision, the RO proposed to sever 
service connection for that portion of the veteran's lower 
back disorder encompassing the residuals of disc herniation.  
An April 1981 rating decision implemented the proposed 
severance, reducing the evaluation assigned the veteran's low 
back disability to 10 percent disabling.  Following the 
veteran's appeal to the Board with the submission of 
additional medical evidence indicating that his back 
condition caused significant impairment, the Board in June 
1982 restored service connection for post-operative status, 
lumbar laminectomy and excision of herniated nucleus 
pulposus, L4, L5, with hemilaminectomy of L3, L4, and L4, L5, 
bilaterally.  In June 1982 the RO implemented the Board 
decision, assigning a 40 percent evaluation effective the 
date of the severance.

The veteran was afforded a VA examination in July 1982, at 
which time he reported receiving injury to his cervical spine 
in an automobile accident in September 1981, for which he 
underwent surgery.  Physical examination disclosed a normal 
gait with no reflex abnormalities.  The examiner diagnosed 
residuals of left side herniation of intervertebral disc of 
the lumbosacral spine successfully treated by surgery, and 
with chronic lower back syndrome.

In an August 1982 rating decision, the RO reduced the 
evaluation assigned the low back disability to 20 percent.  
The veteran disagreed with this reduction.

On file is the report of an October 1982 private examination 
of the veteran submitted in connection with his attempt to 
have the 40 percent evaluation for low back disability 
restored.  The examiner concluded that the veteran was almost 
totally disabled because of low back pain, although he 
estimated that the veteran had about a 30 percent disability 
of his back.

In a February 1983 rating decision the RO restored the 40 
percent rating, effective the date of reduction.

Thereafter, the veteran submitted a statement on October 22, 
1986 on which he requested an increased rating for his lower 
back disorder, and indicated that he was filing a claim for a 
TDIU.  Attached was a VA Form 21-8940, Veteran's Application 
for Increased Compensation based on Unemployability, on which 
he indicated that his disability affected full time 
employment in 1973.  He listed his last job as ending in 
1972, and indicated that he tried to obtain employment in 
1973.  He indicated that he received a general equivalency 
diploma and had attended college for 9 months.

A rating decision dated in May 1987 thereafter denied 
entitlement to a TDIU.  The record does not contain any 
document indicating that the veteran was notified of the 
rating decision or of his appellate rights with respect 
thereto.

In a statement received in April 1989, a private physician 
concluded that the veteran was permanently and totally 
disabled for any type of work as the result of multiple 
spinal operations for ruptured cervical and lumbar discs.  
The physician also noted that the veteran suffered from 
depression and from kidney stones.

In an August 1989 rating decision, the RO denied entitlement 
to an increased disability rating for low back disability, 
and denied entitlement to a TDIU.  The record does not 
contain any document indicating that the veteran was notified 
of the rating decision or of his appellate rights with 
respect thereto.

On March 25, 1999, the veteran's representative submitted a 
claim on his behalf for an increased rating for his back and 
left lower extremity disabilities, to include a TDIU.  The 
RO, in an April 1999 rating decision, increased the 
evaluation assigned the left lower extremity disability to 10 
percent disabling, and denied entitlement to an increased 
rating for the low back disability; the combined rating for 
the veteran's disabilities was 50 percent, effective March 
25, 1999.  The veteran was notified of the April 1999 rating 
decision and of his appellate rights with respect thereto, 
but did not appeal.

In a VA Form 21-8940 received in April 1999, the veteran 
reported that he last worked on a full time basis in December 
1973, and that he last applied for work in 1975.  He 
indicated that he had completed two years of college.

In a May 1999 rating decision the RO denied entitlement to a 
TDIU and denied entitlement to an increased disability rating 
for low back disability.

In several statements on file the veteran argued that he had 
been unemployable on account of his lower back disorder for a 
number of years and has been recognized as such by the Social 
Security Administration.

In a December 3, 1999 rating decision, the RO increased the 
evaluation assigned the veteran's low back disability to 60 
percent, effective March 25, 1999; the veteran's combined 
disability rating was 60 percent effective March 25, 1999.  
The rating decision also granted entitlement to a TDIU, 
effective March 25, 1999.  The veteran was notified of the 
December 1999 rating decision and of his appellate rights 
with respect thereto, but no communication was received from 
the veteran or his representative concerning the effective 
date assigned the TDIU until March 2002.

The veteran argues that the December 1999 rating decision 
contains CUE because various VA and private medical records 
throughout the years demonstrated that he was entitled to a 
TDIU, particularly as several of his physicians had concluded 
that he was totally disabled.  He also argued that the 
December 1999 rating decision failed to recognize that since 
he was never notified of the August 1989 rating decision, the 
claim for a TDIU decided in that rating decision remained 
pending until TDIU was granted in December 1999.  He lastly 
argues, without further elaboration, that the provisions of 
38 C.F.R. § 3.321 were not considered in the August 1989 
rating decision.

Analysis

The Board first notes that in support of his claim, the 
veteran has submitted medical records associated with his 
receipt of benefits from the Social Security Administration.  
To the extent that those records were not on file at the time 
of the December 3, 1999 rating decision, they may not be 
considered in determining whether CUE exists in the rating 
decision at issue.

Since 1977, 38 C.F.R. § 4.16(a) has provided that:

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service connected 
disabilities: Provided that if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.  For the above purpose of one 60 
percent disability, or one 40 percent 
disability in combination, the following 
will be considered as one disability...(3) 
disabilities affecting a single body 
system...

Since 1977, 38 C.F.R. § 4.16(b) has provided that:

It is the established policy of [VA] that 
all veterans who are unable to secure and 
follow a substantially gainful occupation 
by reason of service-connected 
disabilities shall be rated totally 
disabled.  Therefore, rating boards 
should submit to the Director, 
Compensation and Pension Service for 
extra-schedular consideration all cases 
of veterans who are unemployable by 
reason of service-connected disabilities, 
but who fail to meet the percentage 
standards set forth in [38 C.F.R. 
§ 4.16(a)]...

Since 1977, 38 C.F.R. § 3.340(a) has provided, in pertinent 
part:

Total disability will be considered to 
exist when there is present any 
impairment of mind or body which is 
sufficient to render it impossible for 
the average person to follow a 
substantially gainful occupation.

Since 1986, 38 C.F.R. § 3.321(b)(1) has provided:

Ratings shall be based as far as 
practicable, upon the average impairments 
of earning capacity with the additional 
proviso that the Secretary shall from 
time to time readjust this schedule of 
ratings in accordance with experience.  
To accord justice, therefore to the 
exceptional case where the schedular 
evaluations are found to be inadequate, 
the Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, upon field submission, is 
authorized to approve on the basis set 
forth in this paragraph and extra-
schedular evaluation commensurate with 
the average earning capacity impairment 
due exclusively to the service-connected 
disability or disabilities.  The 
governing norm in these exceptional cases 
is:  A finding that the case presents 
such an exceptional or unusual disability 
picture with such related factors as 
marked interference with employment or 
frequent periods of hospitalization as to 
render impractical the application of the 
regular schedular standards.

In general, the effective date of an evaluation and award of 
compensation will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a) (West 1991); 38 C.F.R. § 3.400 (1999).  However, the 
effective date for an increased rating for disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred if a claim is received within 1 year from such date; 
otherwise, the effective date is the date of receipt of the 
claim.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. 
§ 3.400(o)(2) (1999).  But see Harper v. Brown, 10 Vet. App. 
125 (1997).  

The date of VA outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim when the report of 
such treatment or examination relates to a disability for 
which increased compensation is sought.  38 C.F.R. § 
3.157(b)(1) (1999).  The date of receipt of evidence from a 
private physician or layman will be accepted when the 
evidence furnished is within the competence of the physician 
or lay person and shows the reasonable probability of 
entitlement to benefits.  38 C.F.R. § 3.157(b)(2) (1999).  
The date of receipt by VA of examination reports, clinical 
records and transcripts of records will be accepted as the 
date of receipt of a claim if received from State, county, 
municipal, recognized private institutions, or other 
Government hospitals, where such records are submitted by or 
on behalf of the claimant and entitlement is shown.  
38 C.F.R. § 3.157(b)(3) (1999). 

The veteran contends that the December 1999 rating decision 
was clearly and unmistakably erroneous in not granting an 
effective date of at least October 1986 for the award of a 
TDIU.  He argues that he never received notice of the August 
1989 rating decision, and that his October 1986 claim 
therefore remained pending until TDIU was awarded in December 
1999.  He argues that entitlement to a TDIU arose well before 
October 1986, in that the medical evidence showed that he was 
totally disabled on account of his lower back disability in 
particular since at least the 1970s.  He also argues that the 
August 1989 rating decision failed to consider the provisions 
of 38 C.F.R. § 3.321(b)(1), presumably in connection with the 
claims for increased ratings for low back and left leg 
disabilities.

The Board first concludes that the veteran is correct that 
the August 1989 rating decision which denied entitlement to a 
TDIU did not become final prior to the December 1999 rating 
decision at issue, since there is no indication that he 
received notice of that rating decision or of his appellate 
rights with respect thereto.  See 38 C.F.R. § 19.114 (1989).  
Although not mentioned by the veteran, he apparently was not 
notified of the May 1987 rating decision either, or of his 
appellate rights with respect thereto, and the Board 
therefore concludes that the May 1987 rating decision also 
never became final before the December 1999 rating decision.  
See 38 C.F.R. § 19.114 (1987).  Consequently, his October 22, 
1986, claim of entitlement to a TDIU remained pending until 
the December 1999 rating decision.

With respect to whether a claim of entitlement to a TDIU was 
pending even prior to October 1986, the Board notes that in 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), the 
U.S. Court of Appeals for the Federal Circuit held that where 
a veteran submits evidence of a medical disability, claims 
the highest rating possible, and submits evidence of 
unemployability, VA must consider a rating of TDIU even if 
not specifically requested by the veteran.  Roberson, 251 
F.3d at 1382-85.  Compare Norris v. West, 12 Vet. App. 413 
(1999).  The Federal Circuit also stated that VA is required 
to consider a CUE claim using the standard, enunciated in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), that the 
veteran's claim should be fully and sympathetically developed 
to its optimum before deciding it on the merits.  Id. at 
1384.

In Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004), the 
Federal Circuit clarified that Roberson did not change the 
well-established legal standard for determining the existence 
of CUE in RO decisions, but rather only required that VA give 
a sympathetic reading to the veteran's filings to determine 
all claims for recovery supported by a liberal construction 
of those allegations.  Szemraj, 357 F.3d at 1375-76.  

A January 1977 rating decision denied entitlement to a TDIU.  
The veteran was notified of that decision and of his 
appellate rights with respect thereto, but he did not appeal 
the issue to the Board, electing instead to appeal several 
other issues.  Consequently, prior to the January 1979 Board 
decision, any raised issue of TDIU was considered by VA and 
therefore did not remain pending.

Following the January 1979 Board decision, additional VA 
treatment records were received showing that the veteran 
underwent additional back surgery, and that while the surgery 
successfully corrected the neurological component of his back 
disorder, he had a psychiatric component to his reported 
symptoms preventing him from a good recovery.  The treatment 
records do not suggest that the veteran was unemployable on 
account of any service-connected disability, and the proper 
evaluation assignable for the veteran's low back disability 
was adjudicated in a February 1979 rating decision.  The 
above records therefore did not present a raised claim for a 
TDIU.
 
When examined by VA in February 1979, the veteran reported 
back complaints but exhibited slight or minimal symptoms, and 
the examiner essentially concluded that any inability to 
perform "gainful duties" was due to nonservice-connected 
neuropsychiatric disability.  The proper evaluations 
assignable for the veteran's service-connected disorders were 
addressed in April 1979, October 1979 and January 1980 rating 
decisions.  Since the only evidence of unemployability 
involved a nonservice-connected disorder, a claim for a TDIU 
was not raised by the VA examination report.

The veteran thereafter underwent VA examinations in February 
1980, but the examiners either did not address his employment 
status, or suggested that he was working in the field of 
small appliance electronics work.  The proper evaluation 
assignable for low back disability was addressed in an April 
1980 rating decision.  The above VA examinations did not 
suggest the veteran was unemployable, and in fact suggested 
he was employed, although the circumstances of any employment 
were not elicited.  A claim for a TDIU under the standard 
enunciated in Roberson was therefore not presented.

Following the April 1980 decision, the veteran was 
hospitalized in September 1980 for, among other things, back 
complaints, at which time although he reported that he had 
not worked since 1975, his physician indicated that he could 
return to work, but that the veteran wanted to return to 
school.  Since there is a distinction between choosing not to 
work and being unable to obtain or maintain substantially 
gainful employment, and as the above hospital report suggests 
that the veteran could work if he chose to, the above records 
did not constitute a claim for a TDIU.

Thereafter, the RO severed service connection for a portion 
of the veteran's lower back disorder, and the Board restored 
service connection for that portion in June 1982.  While the 
veteran submitted medical evidence pertaining to his back 
disability in the interim, the evidence was submitted for the 
purpose of showing that restoration was warranted for the 
disc herniation component of his lower back disability, which 
was the only issue before VA.  In other words, the evidence 
was not submitted in connection with a claim for the highest 
rating assignable for his service-connected disability.  In 
June 1982, the RO implemented the Board decision, assigning a 
40 percent evaluation, and the veteran did not express any 
dissatisfaction with the rating assigned.

When examined by VA in July 1982 the veteran reported 
receiving a recent cervical spine injury requiring surgery; 
the examiner did not address the veteran's employment status, 
and reported minimal to no findings with respect to the lower 
back.  The appropriate rating assignable for the low back 
disability was addressed in an August 1982 rating decision, 
at which time the RO determined that a reduction in the 
rating was warranted.  While the veteran thereafter submitted 
the report of an October 1982 private examination, he did so 
for the purpose of restoring the rating assigned his low back 
disorder, and not in the context of seeking a higher 
evaluation for his disorder.  In any event, the private 
examiner did not conclude that the veteran was totally 
disabled because of low back disability, but rather that the 
lower back disorder was approximately 30 percent disabling.  
The Board also notes that at the time the private examination 
report was received, the veteran was not in receipt of a 
combined disability rating meeting the minimal criteria for 
assignment of a TDIU under 38 C.F.R. § 4.16(a).  In February 
1983 the RO restored the rating for the veteran's disability.

In short, between the unappealed January 1977 rating decision 
denying entitlement to a TDIU and the veteran's October 1986 
claim, the veteran did not specifically request assignment of 
a TDIU, and the medical evidence submitted between those 
dates either did not constitute a claim for the highest 
rating possible (as opposed to constituting claims only for 
the restoration of a certain rating), or did not provide any 
evidence of unemployability on account of service-connected 
disability.  Nor did the record otherwise indicate that the 
veteran was unemployable on account of service-connected 
disability.  The Board acknowledges the veteran's contention 
that  he in fact has not worked since around 1973, but points 
out that his claim for a TDIU was denied in a January 1977 
rating decision, and that it is the evidence added to the 
record since the date of that rating decision which must be 
reviewed to determine if a claim for a TDIU was raised under 
the standard enunciated in Roberson.  That evidence did not 
in fact suggest the presence of unemployability on account of 
any service-connected disorder.  The Board also notes that at 
no point prior to March 25, 1999, was the veteran in receipt 
of disability ratings for his low back and left leg disorders 
which, either alone or in combination, met the minimum 
criteria for assignment of a TDIU on a schedular basis under 
38 C.F.R. § 4.16(a).

The Board consequently concludes that, even with a 
sympathetic reading of the veteran's filings and the other 
evidence on file, a claim, formal or informal, for 
entitlement to a TDIU was not raised between January 1977 and 
October 1986.

While the record before the RO in December 1999 consequently 
showed that the date of the veteran's successful claim for an 
earlier effective date for a TDIU was actually October 22, 
1986, applicable law at the time of the December 1999 rating 
decision specified that the effective date of an evaluation 
and award of compensation (including a TDIU) will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later, with the exception that the effective 
date for an increased rating will be the earliest date as of 
which it is factually ascertainable that an increase in 
disability occurred if a claim is received within 1 year from 
such date.

In Bustos v. West, 179 F.3d 1378, 1381 (1999), the Federal 
Circuit, consistent with earlier caselaw, held that to prove 
the existence of CUE as set forth in 38 C.F.R. § 3.105(a), a 
claimant must show that an outcome-determinative error 
occurred, that is, an error that would manifestly change the 
outcome of a prior decision.  Since applicable law at the 
time of the December 1999 rating decision required that the 
effective date of a grant of TDIU be the later of the date of 
claim or the date entitlement arose (unless it is factually 
ascertainable that an increase occurred in the year prior to 
the date of claim), for the veteran to prove the existence of 
CUE in the instant case, he must also show that entitlement 
arose at some point prior to March 25, 1999.  However, while 
the veteran contends that he has been unemployable by virtue 
of service-connected disability since the 1970s, the record 
is devoid of any evidence covering the period from October 
1985 to October 1986, and the evidence on file between 
October 22, 1986 and March 25, 1999, shows only that the 
veteran reported last working in 1972, that he had a general 
equivalency diploma with 9 months of college experience, and 
that his private physician considered him permanently and 
totally disabled for any type of work as the result of 
multiple spinal operations for ruptured cervical and lumbar 
discs; the physician also identified the presence of other 
nonservice-connected disabilities experienced by the veteran.  
In other words, at best there is conflicting evidence for the 
period prior to March 25, 1999, as to whether the veteran was 
unable to obtain or maintain gainful employment.

In essence, the veteran's contention that entitlement arose 
either in the year prior to the October 1986 claim, or at 
some point prior to March 25, 1999, boils down to mere 
disagreement with how VA weighed the facts before it.  Such 
mere disagreement as to how the facts were weighed in the 
December 3, 1999 rating decision does not constitute CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  The Board notes 
in passing that even were the Board to find that an informal 
claim for a TDIU had been raised at some point after the 
January 1977 rating decision but before October 22, 1986, as 
the evidence described in the previous section makes clear, 
the evidence as to whether the veteran was unemployable on 
account of service-connected disability was also conflicting 
during that period, and that the veteran's allegations would 
again constitute no more than mere disagreement as to how the 
facts would have been weighed in the December 1999 rating 
decision.  See generally VAOPGCPREC 4-2004.

With respect to the veteran's contention that the RO in 
August 1989 failed to address 38 C.F.R. § 3.321(b)(1), 
assuming that he is essentially arguing that the RO should 
have assigned him an extraschedular rating for his service-
connected low back and/or left leg disorders, the Board 
points out that while he did not receive notice of the August 
1989 rating decision, and even assuming that the issue of an 
extraschedular rating had been raised in that rating decision 
or in the May 1987 rating decision, see VAOPGCPREC 6-96, he 
did receive notice of the April 1999 rating decision denying 
an increased rating for those conditions, as well as of the 
May and December 1999 rating decisions.  Moreover, he has not 
challenged the April, May or December 1999 rating decisions 
on the basis of CUE to the extent that the RO did not assign 
an extraschedular evaluation.  In any event, even assuming 
that any issue of entitlement to an extraschedular rating has 
remained pending since the May 1987 rating decision, the 
applicable regulation only requires that the RO consider 
whether the case should be referred for possible assignment 
of such a rating; the regulation does not require the 
assignment of an extraschedular rating.  Consequently, any 
argument by the veteran that he was entitled to such a rating 
would necessarily boil down to either disagreement as to how 
the facts would be weighed, or an allegation that VA failed 
in its duty to assist him in developing further evidence.  In 
other words, any failure of the RO in December 1999 to 
consider whether an earlier effective date could be assigned 
based on the assignment of an extraschedular rating for 
either of the veteran's service-connected disabilities would 
necessarily involve a weighing of the evidence by VA.  Any 
such error therefore can not be said to have been outcome-
determinative.

While the veteran does not specifically address 38 C.F.R. 
§ 4.16(b), given that he has made argument concerning 
38 C.F.R. § 3.321(b)(1), the Board has considered whether 
there was CUE in the December 1999 rating decision to the 
extent that assignment of a TDIU on an extraschedular basis 
was not considered for any period prior to March 25, 1999.  
The Board points out, however, that at most the RO would have 
been required to submit the veteran's case to the Director of 
the Compensation and Pension Service for consideration of 
assignment of such a rating.  There is no requirement that 
the Director have assigned such a rating.  Since any decision 
to award a TDIU on an extraschedular basis would therefore be 
based on the facts found, or at least require further 
evidentiary development, any failure of the RO to consider an 
earlier effective date again would necessarily involve a 
weighing of the evidence by the RO.  Any such error therefore 
can not be said to have been outcome-determinative.

In sum, while the record before the RO at the time of the 
December 3, 1999 rating decision showed that the date of his 
claim for a TDIU was actually October 22, 1986 (rather than 
March 25, 1999), the evidence on file from the year prior to 
October 1986 until March 25, 1999, did not undebatably show 
that the veteran was entitled to a TDIU.  Any error in the 
December 1999 rating decision in failing to recognize a claim 
earlier than March 25, 1999 was therefore not outcome-
determinative, particularly as it was not necessarily the 
date of claim that controlled assignment of an effective date 
under the governing law and regulations in 1999.  
Consequently, the record does not reflect that either the 
correct facts as they were known in December 1999 were not 
before the RO, or that the statutory or regulatory provisions 
extant at the time were incorrectly applied.  Any contentions 
with reference to the weighing of evidence or failure to 
assist him in the development of his claim do not constitute 
CUE.  In short, the Board concludes that the December 3, 
1999, rating decision constituted a reasonable exercise of 
rating judgment under the law as it then existed, and that 
the assignment of an effective date of March 25, 1999, but 
not earlier, for the grant of a TDIU was not clearly and 
unmistakably erroneous.  Accordingly, the Board has 
determined that CUE has not been shown in the December 3, 
1999, rating action.

The Board notes that in Simmons v. Principi, 17 Vet. App. 
104, 114 (2003), the Court held that the proper remedy for 
the Board, when confronted with an inadequately pled CUE 
claim collaterally attacking an RO decision, is to dismiss 
the challenge without prejudice.  In the instant case, while 
many of the veteran's contentions boil down to allegations 
that the RO in December 1999 improperly weighed the evidence, 
he has also set forth several alleged clear and unmistakable 
errors, the legal and factual basis for the allegations, and 
has suggested why he believes the result would have been 
manifestly different but for the alleged error.  
Consequently, denial of the claim on the merits, rather than 
dismissal without prejudice, is appropriate. 


ORDER

Clear and unmistakable error not having been found in a 
December 3, 1999, rating decision which assigned an effective 
date of March 25, 1999, as the effective date for an award of 
a TDIU, the appeal is denied.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



